DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.

Argument: Applicant argues that Holcomb 2 / Moller / Partanen / Godfrey does not disclose that the transducer is coupled to an internal portion of the hopper as is recited in claim 1.

This is not found persuasive because [0184] explicitly says the transducers are inside the conduit, which is an inside portion / internal portion of the hopper; and coupled to is a broad term, so even with 356/358 in Figure 41 being on the outside, by virtue of them being on the outside they are coupled to the inside.  
While Holcomb 2 appears to teach a hopper with an ultrasonic transducer in a conduit, which appears to Examiner to be an interior portion and upstream of the motion of the powder in the channel / hopper; and therefore are still useful in rejection of the claimed subject matter.  See Holcomb 2 [0184]-[0186], and especially [0188], which specifically say that the transducers for ultrasonic generation are inside the conduit, which can be considered within an internal portion of the hopper. 
Applicant has not demonstrated anything special regarding the hopper being especially configured to be capable of processing desiccant nor how the placement of the transducer as coupled to the internal portion of the hopper is specifically limiting to the placement of the ultrasonic transducer within the interior of the hopper.
Again, Examiner has interpreted that an ultrasonic transducer can be most anywhere in the apparatus structure and couple sound waves to the interior/internal portion of the hopper as a manner of operating / intended use of the recited structures
MPEP 2115 regarding the limitations of the article worked upon.
Perhaps Applicant could more narrowly claim/limit the placement of the ultrasonic transducer to overcome Examiner’s claim interpretation.
To further aid Applicant, Examiner has performed some additional search to look for where acoustic generators/ultrasonic transducers are physically placed with regards to hoppers in the art. 
It appears that acoustic generators/transducers physically placed in hoppers rather than coupled to the interior of hoppers were known in the art before the effective filing date, when Examiner gives that functional limitation more patentable weight: see, for example, Summers (US 2015/0266157) [0108]; Summers 2 (US 2015/0266158) [0105], [0109], [0112]; Church (US 2016/0031159) [0034]; Fulop (US 2017/0252851) [0052]; Haddad (US 4909838); Summers 3 (WO 2015/143007) hopper 300; Lin (WO 2018/197876); Voss (WO 2018/231664) – aka Flick (US 2020/0147884); Bandiera (WO 2019/079737); Tjellesen (WO 2019/097255); and Li (WO 2020/002951).
Furthermore, Wang (CN 105318733) and Lu (CN 105890385) both disclose transducers/generators for sound inside the hopper.

Argument:  Applicant argues that the combination presented in view of Holcomb 2 / Moller / Partanen is not a proper combination to render obvious the desiccant limitation because the desiccant is outside of the hopper.

This is not found persuasive because the current claim construction requires that the desiccant is a specific interior of the apparatus / hopper is a constraint of the article worked  upon (see MPEP 2114(I) and (II)) and something that the secondary reference Moller was utilized to motivate and render obvious.
Moller was disclosed as having a hopper with desiccant therein and the combination Holcomb 2 / Moller renders obvious the claimed subject matter, as Holcomb 2 was indicated as deficient in teaching the desiccant, this is an apparatus claim and the apparatus in the combination is capable of performing the recited functions of having desiccant stored therein.  Final OA pp. 3-4 makes clear that Holcomb 2 was modified to add the desiccant to its system because it improved the density of the final part by removing the moisture in the powder.
Applicant has not demonstrated anything special regarding the hopper being especially configured to be capable of processing desiccant; to Examiner, it appears that the hopper / apparatus structures of Holcomb 2 are capable of accepting desiccant as from Moller.  See MPEP 2114(I) and (II) regarding functional limitations and apparatus claims.

Further clarification is required as to (1) the unobvious structural differences regarding the differences between the placement of the transducers in the instant invention as compared to the cited prior art combination; (2) how the apparatus of Holcomb 2 is broken / requires substantial reconstruction in accepting desiccant with ultrasonic transducer placement; (3) further limitations to place the transducer specifically within a certain critical region that is not the conduit may be necessary to overcome Examiner’s claim interpretation. 

Examiners claim interpretation that the hopper is simply a void space that the particles/desiccant is stored/flows through and that even placement of a transducer outside of the interior structure of the hopper is capable of coupling energy into the desiccant. 

/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743